Citation Nr: 1718226	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  01-02 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial disability rating greater than 10 percent prior to April 3, 2008 and greater than 20 percent beginning April 3, 2008 for L4-5, L5-S1 lumbar spine stenosis with intervertebral disc syndrome (IVDS) at L4-5 and L5-S1.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Private Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active Air Force service from December 1977 to December 1981 and from March 1982 to March 1988. 

This appeal originally came before the Board of Veterans' Appeals (Board) on appeal from February 2006 and October 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO). Specifically, the February 2006 rating decision, in part, granted service connection for L4 L4-5, L5-S1 lumbar spine stenosis with IVDS at L4-5 and L5-S1, assigning a 10 percent disability rating effective March 6, 2001.  The October 2006 rating decision, in part, denied service connection for bilateral hearing loss.  

Because the Veteran currently lives within the jurisdiction of the RO in North Little Rock, Arkansas, that facility retains jurisdiction in this appeal.

The Veteran testified at a Travel Board Hearing before the undersigned sitting at the RO in February 2013, and a transcript of the hearing is of record.

In April 2013, the Board remanded the lumbar spine and hearing loss issues on appeal.  In April 2015, the Board, in pertinent part, remanded the hearing loss claim a second time, and granted an initial 20 percent evaluation, but no higher evaluation, for L4-S1 lumbar spine stenosis with intervertebral disc syndrome at L4-S1 (low back disability) from April 3, 2008. 

To the extent that the April 2015 Board decision denied an initial evaluation in excess of 20 percent for low back disability, from April 3, 2008, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC).  In March 2016, the parties submitted a Joint Motion for Partial Remand (JMR) addressing the denial of an initial evaluation in excess of 20 percent for low back disability from April 3, 2008.  The CAVC incorporated the JMR into a March 2016 Order. 

The hearing loss issue was remanded by the Board for a third time in February 2016 and, in November 2016 the Board remanded the lumbar spine issue for additional development consistent with the JMR.

With regard to the TDIU issue, the Veteran submitted a formal claim for a TDIU in July 2007 and, by rating decisions dated in February 2008 and May 2011, the RO denied a TDIU.  The Veteran did not perfect an appeal of either of these denials.  In the November 2016 remand, the Board noted a September 2016 formal claim for a TDIU and referred this issue to the RO for adjudication.  While such adjudication has not yet taken place by the RO, in April 2017 correspondence, the Veteran's attorney argued that the TDIU claim was not a new claim for benefits, but rather part of the Veteran's increased rating claim.  The Board notes that a traditional TDIU claim considers whether a Veteran is unemployable due to any service-connected disability or disabilities, alone or in concert.  In contrast, a Rice TDIU claim is limited to whether the Veteran is unemployable due to the service-connected (disability or) disabilities on appeal-in this case, the Veteran's lumbar spine disability.  See Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009) (when entitlement to TDIU is raised during the administrative appeal of the initial rating assigned for the underlying disability or disabilities, it is a part of the claim benefits for that disability or disabilities).  Accordingly, in light of the ruling in Rice, the Board may infer a claim for TDIU due exclusively to the service-connected lumbar spine disability, because this is the underlying disability at issue in this appeal.  Id.  In this case, the record shows that the Veteran has been unemployed since approximately April 2007 and, as early as April 2007, the Veteran has argued that his unemployability is due to his service-connected lumbar spine disability.  Accordingly, a Rice TDIU claim has been raised by the record in this case.   

The issues of entitlement to an initial higher rating for the Veteran's lumbar spine disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral hearing loss did not manifest within one year of the Veteran's discharge from service and it is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran nor his representative in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board also finds that the AOJ has substantially complied with the Board's April 2013, April 2015, and February 2016 remand directives.  Specifically, the April 2013 remand requested that the AOJ obtain any outstanding VA treatment records (which was accomplished in May, June, and August 2013), obtain an addendum medical opinion (which was accomplished in June 2013), and readjudicate the claim (which was accomplished in a February 2014 supplemental statement of the case (SSOC)).  The April 2015 remand requested that the AOJ obtain an addendum medical opinion (which was accomplished in June 2015) and readjudicate the claim (which was accomplished in a June 2015 SSOC).  The February 2016 remand requested that the AOJ obtain an addendum medical opinion (which was accomplished in October 2016) and readjudicate the claim (which was accomplished in a March 2017 SSOC).  Therefore, the Board finds that the AOJ has substantially complied with the April 2013, April 2015, and February 2016 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

      
II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issue is either medical etiology or medical diagnosis).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

The Veteran contends that his current bilateral hearing loss is a result of exposure to acoustic trauma coincident to his duties as an electrical power specialist, where he was consistently exposed to loud generators while working in a plant, when he was stationed at Clark Air Base in the Philippines.  During the February 2013 Board hearing, the Veteran testified that he first noticed experiencing hearing loss (and tinnitus) during his military service.  He indicated that he used hearing protection during service but that it was insufficient.  According to the Veteran, he began wearing hearing aids approximately five to nine years after service (i.e., between 1993 and 1997).

A review of the record shows that Veteran had a military occupational specialty (MOS) of electrical power production specialist.  As such, his claim of in-service noise exposure is presumed credible and an in-service injury of acoustic trauma is acknowledged. 

The Veteran's available service treatment records are negative for hearing loss during service.  Significantly, audiological examination reports conducted during his service reveal the following:

August 1977
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
5
10
5
5
Left Ear
10
15
10
5
5

October 1981
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
10
10
5
5
Left Ear
15
5
5
5
5


August 1985
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
15
10
15
10
Left Ear
15
15
10
15
10

September 1985
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
15
5
5
10
Left Ear
15
15
15
0
10

June 1986
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
15
15
10
10
Left Ear
15
15
10
15
10

January 1987
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
5
5
5
5
Left Ear
15
10
5
0
5

February 1988
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
0
5
0
0
Left Ear
0
0
0
0
0

The earliest post-service evidence of hearing problems is a March 2005 VA treatment record showing that the Veteran was diagnosed with mild to moderate sensorineural hearing loss based on the findings of a January 2005 VA audiometric evaluation and given hearing aids.  

The Veteran filed a claim for service connection for bilateral hearing loss in May 2006.  In connection with this claim he was afforded a VA audiological examination in September 2011.  Audiological testing revealed the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
45
60
60
65
55
Left Ear
40
55
50
55
50

Puretone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
60
Left Ear
52.5

Speech discrimination
Right Ear
98%
Left Ear
96%

Notably, this report shows bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  
Therefore, as the Veteran has a current diagnosis of bilateral hearing loss, the remaining inquiry is whether such is related to his in-service noise exposure.

The September 2011 VA examiner noted the Veteran's military and post-military noise exposure.  Specifically, the Veteran reported a history of in-service noise exposure with the Air Force for approximately 11 years (i.e., generators and jet engines) and indicated that he used hearing protection during service, specifically rubber earplugs or headsets).  The Veteran also reported a post-service history of noise exposure, specifically construction for 5 years as well as recreational (power tools, mowers, etc), also with a history of using hearing protection.  Unfortunately, at the time of the examination, the examiner did not have access to the claims file so no opinion could be rendered regarding the etiology of the Veteran's bilateral hearing loss.  

An addendum opinion was obtained in June 2012.  The June 2012 opinion noted that the August 1977, October 1981, August 1985, September 1985, June 1986, January 1987, and February 1988 audiograms were all within normal limits for both ears.  The examiner also noted that there were no significant changes in the Veteran's hearing when comparing the earliest August 1977 audiogram to the February 1988 audiogram.  Furthermore, the examiner noted that the Veteran denied experiencing hearing loss in August 1981, September 1985, February 1988, and an undated report of medical history.  Therefore, the examiner opined that the Veteran's hearing loss was not caused by or related to the Veteran's military service.  Significantly, the examiner provided a positive nexus opinion with regard to the Veteran's claimed tinnitus given the Veteran reported that he "had ringing or other unusual sounds in [his] ears" in an undated in-service report of medical history.          

In April 2013, the Board remanded the case for an addendum opinion, noting that the rationale for the June 2012 opinion relied on the absence of hearing loss in service treatment records and that the Board is precluded from relying on a rationale based solely on the absence of hearing loss during service to deny entitlement to service connection for bilateral hearing loss pursuant to Hensley.  As such, a second addendum opinion was obtained in June 2013.  In this opinion, the examiner once again opined that it was less likely than not (less than 50 percent probability) that the Veteran's bilateral hearing loss as incurred in or caused by the Veteran's in-service noise exposure.  Unfortunately, the rationale for this opinion was nearly identical to that of the June 2012 opinion.  As such, the case was remanded once again in April 2015 for another opinion.  

In a third addendum opinion dated in June 2015, the examiner, once again, opined that the Veteran's hearing loss was not caused by or related to his military service.  The examiner restated the rationale contained in the June 2012 and June 2013 opinions and also wrote that:

There is no evidence in the record that the Veteran sustained noise injuries based on audiograms.  If there is a current hearing loss, there is no basis to conclude that this hearing loss was causally related to military service.  The Institute of Medicine (2006) reported that, based on current understanding of auditory physiology, hearing loss from noise injuries occurs immediately following exposure.  The Institute of Medicine stated there was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure.  Therefore, there is no scientific basis on which to conclude that the current hearing loss was caused by or the result of military service, to include military noise exposure.  

The case was remanded by the Board a third time in February 2016 for an additional opinion, finding that the June 2012, June 2013, and June 2015 addendum opinions were not adequate for adjudicative purposes.   Specifically, the Board found that such opinions were based in significant part on a determination that the Veteran had normal hearing at separation and that the requirements for service connection for hearing loss need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Moreover, although the June 2015 examiner noted that the Veteran did not demonstrate a significant threshold shift upon separation from service, he failed to discuss the Veteran's report of exposure to loud generators without hearing protection while working in a plant during service.  

Pursuant to the February 2016 Board remand, the Veteran was afforded a new VA audiological examination by a different examiner in October 2016.  Audiological testing revealed the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
45
65
60
65
55
Left Ear
45
60
60
60
55

Puretone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
61
Left Ear
59


Speech discrimination
Right Ear
86%
Left Ear
94%

The October 2016 VA examiner reviewed the claims file and found that there was no permanent positive threshold shift when comparing the audiometric findings at enlistment to those at separation and opined that it was less likely than not that the Veteran's bilateral hearing loss is related to his military service.  The examiner noted agreement with the previous negative opinions dated in June 2012 and June 2013 and indicated that there was no medical evidence that the Veteran's hearing loss is actually due to the Veteran's military service.  Significantly, the examiner indicated that the configuration of the Veteran's hearing loss was not consistent with typical noise-induced hearing loss.  

Based on the foregoing, the Board finds that the probative evidence of record fails to show a link between the Veteran's in-service noise exposure and his current bilateral hearing loss.  As above, the September 2011 and October 2016 VA examiners reviewed the claims file, interviewed the Veteran, and performed  audiological examinations.  They specifically noted the Veteran's normal audiological evaluations during service, his history of noise exposure both during and after service, and opined that it was less likely than not that hearing loss is related to military service.

The Board accords great probative weight to the September 2011 and October 2016 VA examiner's opinions as such are predicated on an interview with the Veteran; a detailed review of his records, including his in-service audiological examinations; and audiometric examinations.  While the September 2011 VA examiner did not address the Veteran's significant history of in-service noise exposure, the October 2016 examiner's negative opinion along with the explanation that the configuration of the Veteran's hearing loss was not consistent with typical noise-induced hearing loss sufficiently addresses any concerns present with regard to the potential link between any present hearing loss and service and contains clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no contrary medical opinion of record. 

While the Veteran's attorney argued in April 2017 correspondence that the October 2016 opinion lacks probative value because it relied on previous negative nexus opinions and lacked independent reasoning, the Board finds that the October 2016 statement does, in fact, contain independent reasoning.  As above, the October 2016 opinion that the configuration of the Veteran's hearing loss was not consistent with typical noise-induced hearing loss sufficiently addresses any concerns with the rationale provided in the prior opinions.  

Furthermore, the Board notes that there is no evidence of audiometric test results reflecting an upward shift in tested thresholds in service, as was the case in Hensley, supra. 

The Board notes that the Veteran has contended on his own behalf that his bilateral hearing loss is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence may also be competent to establish medical etiology or nexus. Davidson, 581 F.3d at 1316.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's bilateral hearing loss and any instance of his military service, to include his exposure to noise, to be complex in nature.  See Woehlaert, 21 Vet. App. at 462 (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, while the Veteran is competent to describe his in-service noise exposure and his current problems regarding difficulty hearing, he cannot, as a layperson, provide competent medical evidence establishing a connection between his current hearing loss and his in-service noise exposure.

In this regard, assessing the impact noise has on an individual's ability to hear involves consideration of the way humans process noise and the type, frequency, and volume of noise exposure.  There is no indication that the Veteran possesses an expertise in such area.  Moreover, he has offered only conclusory statements regarding the relationship between his in-service exposure to noise and his current bilateral hearing loss.  Therefore, as the VA examiner possesses the expertise necessary to identify the relevant factors to consider in assessing causality and provided an opinion in consideration of all of the relevant evidence, the Board accords great probative weight to this opinion.  As such, it is not outweighed by the lay opinion asserted by the Veteran.

Furthermore, while the Veteran alleged a continuity of hearing loss symptomatology since service, such history is inconsistent with the record.  As above, while the Veteran contends that he first began wearing hearing aids sometime between 1993 and 1997, a review of the record shows that he did not seek hearing aids until January 2005, approximately 17 years after the Veteran's discharge from service.  Also, the Veteran specifically denied experiencing hearing loss in a February 1988 report of medical history.  As such, the Board finds the Veteran's allegations of continuity of symptomatology with respect to his bilateral hearing loss to be inconsistent with the record.  Moreover, the record fails to show that the Veteran manifested hearing loss within the first year following his active duty service discharge in March 1988.  As such, presumptive service connection, to include on the basis of continuity of symptomatology is not warranted for bilateral sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Based on the foregoing, the Board finds that service connection is not warranted for bilateral hearing loss.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

With regard to the lumbar spine issue, this issue was last adjudicated in a March 2017 SSOC.  Later that month, the AOJ obtained private treatment records which are pertinent to the Veteran's increased rating claim.  Specifically, a May 2016 private treatment record contains range of motion findings specific to the thoracolumbar spine.  Such should be considered by the AOJ in the first instance.

With regard to the TDIU issue, the Veteran has been unemployed since approximately April 2007, allegedly due to his lumbar spine disability, but the record shows that the Veteran has been in receipt of disability benefits from the Social Security Administration since 2007 due to some of his service-connected disabilities but also due to nonservice-connected right shoulder and psychiatric disabilities.  

A TDIU may be assigned where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In this case, the Veteran's service-connected disabilities presently include hemorrhoids, status post-operative with anemia (20 percent disabling); L4-5, L5-S1 lumbar spine stenosis with IVDS at L4-5 and L5-S1(20 percent disabling); prolapsed rectum (10 percent disabling); right lumbar radiculopathy, right lower extremity associated with L4-5, L5-S1 lumbar spine stenosis with IVDS at L4-5 and L5-S1 (10 percent disabling); and tinnitus (noncompensably disabling).  A combined disability evaluation of 50 percent is in effect.  Therefore, he does not currently meet the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  However, the Board has remanded the above increased rating claim and, if such claim is granted, such award may make the Veteran eligible for a TDIU.  

While the Veteran does not currently meet the schedular criteria for a TDIU, there is evidence that calls into question the Veteran's ability to secure or follow substantially gainful employment due to his service-connected lumbar spine disability.  As above, the Veteran has been in receipt of disability benefits from the Social Security Administration since 2007 due to his lumbar spine, rectal abscess, a right shoulder disability, and alcohol abuse.  No medical opinion regarding the combined effect of the Veteran's service-connected disabilities on his ability to maintain employment has been obtained.  Such should be accomplished on remand.  
	
Notably, if the Veteran does not qualify for a TDIU pursuant to 38 C.F.R. § 4.16(a) after readjudication of the lumbar spine issue, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). 38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

With respect to assignment of a TDIU under the provisions of 38 C.F.R. § 4.16(b), the Board finds that the Veteran's claim should be submitted to the Director of Compensation Service for a determination as to whether a TDIU should be awarded on an extra-schedular rating basis.  The Board finds the award of Social Security disability benefits discussed above is plausible evidence that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disorders.  Accordingly, the Board finds that the claim should be submitted to the Director of Compensation and Pension for extraschedular consideration of a TDIU under 38 C.F.R. § 4.16(b).

With regard to both the lumbar spine and TDIU issues, the Board notes that there are likely outstanding VA treatment records as the most recent VA medical records in the claims file are dated in March 2017.  Therefore, all outstanding VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records dated from March 2017 to the present.

2. Schedule the Veteran for a VA general examination to determine whether the Veteran's service-connected disabilities preclude substantially gainful employment.  The examiner must elicit from the Veteran and record for clinical purposes, a full work and educational history. Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, considered collectively, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age. 

The examiner is advised that service connection has been granted for the Veteran's hemorrhoids, status post-operative with anemia; L4-5, L5-S1 lumbar spine stenosis with IVDS at L4-5 and L5-S1; prolapsed rectum; right lumbar radiculopathy, right lower extremity associated with L4-5, L5-S1 lumbar spine stenosis with IVDS at L4-5 and L5-S1; and tinnitus. 

A complete rationale for any opinion must be provided.

3. Then, readjudicate the appeal.  In doing so, the RO should specifically consider the private treatment records obtained in March 2017.  

4. If the Veteran does not qualify him for a TDIU pursuant to 38 C.F.R. § 4.16(a) after adjudication of the lumbar spine issue above, refer this case to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of assignment of an extraschedular TDIU under the provisions of 38 C.F.R. § 4.16(b).

5. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


